  

EXHIBIT 10.5(b)

 

DEED OF ASSIGNMENT AND AMENDMENT OF

EMPLOYMENT CONTRACT OF JOHN GOODEY

 

PARTIES:

(1)                HCN UK MANAGEMENT SERVICES LIMITED of Lacon House, 84
Theobald’s Road, London WC1X 8RW (the “Company”); 

 

(2)                JOHN GOODEY of Springfield Nurseries, Bekesbourne Lane,
Bekesbourne, England C T4 5DX, United Kingdom (“You”); and

(3)                Welltower Inc. of 4500 Dorr Street, Toledo, Ohio
43615(“Welltower”) 

WHEREAS

(A)          You and the Company are parties to an Employment Contract dated 6th
May 2014 (the "Employment Contract"); and

(B)          You, the Company and Welltower wish to amend the Employment
Contract on the terms set out herein and to assign the Employment Contract so
amended to Welltower with effect from 3rd October 2017 (the "Effective Date") in
connection with and in consideration of your promotion effective from the
Effective Date.

The Parties hereby agree as follows:


1.                   INTERPRETATION 


1.1                IN THIS DEED (INCLUDING THE RECITALS) CAPITALISED TERMS SHALL
HAVE THE MEANINGS GIVEN TO THEM IN THE EMPLOYMENT CONTRACT, SAVE AS OTHERWISE
DEFINED HEREIN.


2.                   AMENDMENT OF THE EMPLOYMENT CONTRACT


2.1                WITH EFFECT FROM THE EFFECTIVE DATE:


2.2                PARAGRAPH 1.1 OF THE EMPLOYMENT CONTRACT IS HEREBY AMENDED TO
READ AS FOLLOWS:


2.2.1           YOU WILL BE EMPLOYED BY THE COMPANY AS EXECUTIVE VICE PRESIDENT
AND CHIEF FINANCIAL OFFICER OF WELLTOWER.  YOU WILL REPORT TO WELLTOWER’S CHIEF
EXECUTIVE OFFICER.


2.3                PARAGRAPH 9 OF THE EMPLOYMENT CONTRACT IS HEREBY AMENDED TO
READ AS FOLLOWS:


2.3.1           YOU WILL BE PAID A BASIC SALARY OF USD$600,000 PER ANNUM, PAID
IN ACCORDANCE WITH WELLTOWER’S STANDARD PAYROLL PRACTICES, LESS APPLICABLE TAX
WITHHOLDING AND ANY OTHER AUTHORIZED PAYROLL DEDUCTIONS.  YOUR SALARY IS PAID IN
RESPECT OF YOUR DUTIES FOR WELLTOWER, THE COMPANY AND ANY OTHER GROUP COMPANY
FOR WHOM YOU ARE REQUIRED TO WORK.


2.4                PARAGRAPH 11.3 OF THE EMPLOYMENT CONTRACT IS HEREBY AMENDED
TO READ AS FOLLOWS:


2.4.1           EFFECTIVE OCTOBER 3, 2017, YOU SHALL BE ELIGIBLE TO RECEIVE AN
ANNUAL INCENTIVE CASH BONUS FOR EACH CALENDAR YEAR ENDING DURING THE TERM OF
THIS AGREEMENT WITH A TARGET BONUS OF 150% OF YOUR ANNUAL BASIC SALARY, WITH THE
ACTUAL AMOUNT OF SUCH BONUS TO BE DETERMINED BY THE COMPENSATION COMMITTEE OF
THE BOARD OF DIRECTORS OF WELLTOWER (THE “COMPENSATION COMMITTEE”) AT THEIR
ABSOLUTE DISCRETION, USING SUCH PERFORMANCE MEASURES AS THE COMPENSATION
COMMITTEE DEEMS TO BE APPROPRIATE.  SUCH BONUS, IF ANY, SHALL BE PAID TO YOU NO
LATER THAN MARCH 15 OF THE CALENDAR YEAR IMMEDIATELY FOLLOWING THE END OF THE
CALENDAR YEAR TO WHICH THE BONUS RELATES. EXCEPT AS OTHERWISE PROVIDED IN THE
AGREEMENT, (I) THE ANNUAL BONUS WILL BE SUBJECT TO THE TERMS OF ANY WELLTOWER
BONUS PLAN UNDER WHICH IT IS GRANTED AND (II) IN ORDER TO BE ELIGIBLE TO RECEIVE
AN ANNUAL BONUS, YOU MUST BE EMPLOYED BY

 

--------------------------------------------------------------------------------

  


WELLTOWER ON THE LAST DAY OF THE APPLICABLE CALENDAR YEAR AND MUST NOT HAVE
PREVIOUSLY GIVEN OR RECEIVED NOTICE TO TERMINATE YOUR EMPLOYMENT HEREUNDER. FOR
THE 2017 CALENDAR YEAR, PRIOR TO OCTOBER 3, 2017 YOU SHALL CONTINUE TO
PARTICIPATE IN THE BONUS PROGRAM IN WHICH YOU WERE PARTICIPATING FOR SUCH PERIOD
(HEREIN REFERRED TO AS THE “PRE-OCTOBER 2017 BONUS PROGRAM”), AND THE AMOUNT OF
YOUR BONUS UNDER THE ANNUAL INCENTIVE CASH BONUS PROGRAM SET FORTH HEREIN AND
THE “PRE-OCTOBER 2017 BONUS PROGRAM” SHALL EACH BE PRORATED FOR THE PORTION OF
THE 2017 CALENDAR YEAR DURING WHICH YOU WERE PARTICIPATING IN EACH SUCH BONUS
PROGRAM. THE FACT THAT YOU MAY RECEIVE A BONUS IN ONE YEAR IS NO GUARANTEE THAT
YOU WILL BE PAID ANY BONUS IN ANOTHER YEAR.


2.5                PARAGRAPH 11.4 OF THE EMPLOYMENT CONTRACT IS HEREBY AMENDED
TO READ AS FOLLOWS:


2.5.1           BEGINNING WITH CALENDAR YEAR 2018, YOU SHALL BE ELIGIBLE TO
RECEIVE AN AWARD UNDER WELLTOWER’S LONG-TERM INCENTIVE PLAN FOR THE APPLICABLE
CALENDAR YEAR, OR UNDER ANY OTHER EQUITY COMPENSATION PLAN ADOPTED BY WELLTOWER,
AS MAY BE DETERMINED BY THE COMPENSATION COMMITTEE IN THEIR ABSOLUTE
DISCRETION.  FOR CALENDAR YEAR 2018, THE COMPANY EXPECTS THAT THE TARGET VALUE
FOR YOUR AWARD UNDER THE LONG-TERM INCENTIVE PLAN SHALL BE $1,725,000.  FOR
AVOIDANCE OF DOUBT, YOUR PROMOTION SHALL NOT RESULT IN ANY CHANGES TO ANY
OUTSTANDING COMPENSATORY STOCK AWARDS PREVIOUSLY GRANTED TO YOU, INCLUDING ANY
AWARDS MADE TO YOU UNDER WELLTOWER’S LONG-TERM INCENTIVE PLAN, PRIOR TO OCTOBER
3, 2017, NOR SHALL YOUR PROMOTION RESULT IN ANY ADDITIONAL COMPENSATORY STOCK
AWARDS BEING GRANTED TO YOU IN CALENDAR YEAR 2017.


2.6                SCHEDULE 1 OF THE EMPLOYMENT CONTRACT IS REPLACED WITH
SCHEDULE 1 ATTACHED HERETO.


2.7                ALL REFERENCES TO HEALTH CARE REIT, INC. IN THE EMPLOYMENT
CONTRACT SHALL BE AMENDED TO WELLTOWER, INC.


2.8                SAVE AS AMENDED HEREIN, THE EMPLOYMENT CONTRACT SHALL
CONTINUE IN FULL FORCE AND EFFECT, THE EMPLOYMENT CONTRACT SO AMENDED BEING
REFERRED TO HEREAFTER AS (THE “AMENDED EMPLOYMENT CONTRACT”). 


3.                   ASSIGNMENT OF THE AMENDED EMPLOYMENT CONTRACT


3.1                WITH EFFECT FROM THE EFFECTIVE DATE:


3.1.1           THE COMPANY TRANSFERS ALL ITS RIGHTS AND OBLIGATIONS UNDER THE
AMENDED EMPLOYMENT CONTRACT TO WELLTOWER.  WELLTOWER SHALL ENJOY ALL THE RIGHTS
AND BENEFITS OF THE COMPANY UNDER THE AMENDED EMPLOYMENT CONTRACT, AND ALL
REFERENCES TO THE COMPANY AS YOUR EMPLOYER IN THE AMENDED EMPLOYMENT CONTRACT
SHALL BE READ AND CONSTRUED AS REFERENCES TO WELLTOWER.


3.1.2           WELLTOWER AGREES TO PERFORM THE AMENDED EMPLOYMENT CONTRACT AND
BE BOUND BY ITS TERMS IN EVERY WAY AS IF IT WERE THE ORIGINAL PARTY TO IT IN
PLACE OF THE COMPANY WITH EFFECT FROM THE EFFECTIVE DATE.


3.1.3           YOU HEREBY AGREE TO PERFORM YOUR OBLIGATIONS UNDER THE AMENDED
EMPLOYMENT CONTRACT AND BE BOUND BY ITS TERMS IN EVERY WAY AS IF WELLTOWER WERE
THE ORIGINAL PARTY TO IT IN PLACE OF THE COMPANY.


3.1.4           YOU AND THE COMPANY AGREE THAT YOUR EMPLOYMENT WITH THE COMPANY
SHALL TERMINATE AUTOMATICALLY ON THE EFFECTIVE DATE.


4.                   COUNTERPARTS 


4.1                THIS DEED MAY BE EXECUTED BY COUNTERPARTS WHICH TOGETHER
SHALL CONSTITUTE ONE AGREEMENT.  EITHER PARTY MAY ENTER INTO THIS DEED BY
EXECUTING A COUNTERPART AND THIS DEED SHALL NOT TAKE EFFECT UNTIL IT HAS BEEN
EXECUTED BY BOTH PARTIES.  DELIVERY OF AN EXECUTED COUNTERPART OR A SIGNATURE
PAGE BY FACSIMILE SHALL TAKE EFFECT AS DELIVERY OF AN EXECUTED COUNTERPART OF
THIS DEED PROVIDED THAT THE RELEVANT PARTY SHALL GIVE THE OTHER THE ORIGINAL OF
SUCH PAGE AS SOON AS REASONABLY PRACTICABLE THEREAFTER.


5.                   THIRD PARTIES RIGHTS


5.1                THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 SHALL ONLY
APPLY TO THIS DEED IN RELATION TO WELLTOWER, THE COMPANY OR ANY GROUP COMPANY. 
NO PERSON OTHER THAN THE PARTIES TO THIS DEED AND ANY GROUP COMPANY AND ITS OR
THEIR DIRECTORS, OFFICERS, OR EMPLOYEES SHALL HAVE ANY RIGHTS UNDER IT AND IT
WILL NOT BE ENFORCEABLE BY ANY PERSON OTHER THAN THOSE PARTIES.




 

--------------------------------------------------------------------------------

  


6.                   ENTIRE AGREEMENT


6.1                THE TERMS OF THIS DEED CONSTITUTE THE ENTIRE AGREEMENT
BETWEEN THE PARTIES IN RESPECT OF THE SUBJECT MATTER THEREOF AND SUPERSEDE ANY
PREVIOUS AGREEMENT BETWEEN THEM LINKED TO THE AMENDMENT OR ASSIGNMENT OF THE
EMPLOYMENT CONTRACT. YOU ACKNOWLEDGE THAT YOU ARE NOT ENTERING INTO THIS DEED IN
RELIANCE UPON ANY REPRESENTATION, WARRANTY OR UNDERTAKING WHICH IS NOT CONTAINED
OR REFERRED TO IN THIS DEED.


6.2                YOUR RIGHTS UNDER ANY PENSION, HEALTHCARE, LIFE ASSURANCE,
DISABILITY, INSURANCE, SHARE OPTION, EQUITY INCENTIVE, LONG TERM INCENTIVE OR
ANY OTHER EMPLOYEE BENEFIT PLAN OR ARRANGEMENT IN WHICH YOU MAY PARTICIPATE FROM
TIME TO TIME (THE "BENEFITS") SHALL BE EXCLUSIVELY GOVERNED BY THE RULES OF SUCH
PLANS OR ARRANGEMENTS.  YOU SHALL HAVE NO RIGHTS UNDER THE AMENDED EMPLOYMENT
CONTRACT OR ANY OTHER EMPLOYMENT AGREEMENT (OR ANY ALLEGED BREACH OF IT),
WHETHER ON TERMINATION OF YOUR EMPLOYMENT (WHETHER LAWFULLY OR IN BREACH) OR
OTHERWISE, TO ANY DAMAGES FOR BREACH OF CONTRACT IN RESPECT OF THE LOSS OF ANY
BENEFITS OR ANY RIGHTS (INCLUDING THE GRANT OR VESTING OF ANY SHARE OPTIONS OR
EQUITY INCENTIVES) THAT YOU MAY HAVE RECEIVED HAD YOU CONTINUED TO HAVE BEEN
EMPLOYED. 


7.                   EXECUTION AND GOVERNING LAW


7.1                THIS DOCUMENT IS EXECUTED AS A DEED AND DELIVERED AND TAKES
EFFECT ON THE DATE STATED AT THE BEGINNING OF IT.


7.2                THIS DEED SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF ENGLAND AND WALES.


7.3                EACH PARTY IRREVOCABLY AGREES TO SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF ENGLAND AND WALES OVER ANY CLAIM OR MATTER ARISING
UNDER OR IN CONNECTION WITH THIS DEED.

 

--------------------------------------------------------------------------------

  

IN WITNESS WHEREOF this Deed of Assignment and Amendment of Employment Contract
has been executed and delivered as a deed on December 6, 2017.

EXECUTED as a DEED by HCN UK Management Services Limited

Acting by Megan Wolfinger a director

/s/ Megan Wolfinger                           

(Signature of Director)

In the presence of:-

Signature of Witness           /s/ Michelle
Pawlecki                                         

Name of Witness Michelle Pawlecki                                              

Address of Witness             4500 Dorr Street, Toledo, Ohio 43615

Occupation                           Executive
Assistant                                            

 

EXECUTED as a DEED by Welltower Inc.

Acting by Matthew McQueen an executive officer

 

/s/ Matthew McQueen                       

(Signature of Director)

 

 

In the presence of:-

Signature of Witness           /s/ Michelle
Pawlecki                                         

Name of Witness Michelle Pawlecki                                              

Address of Witness             4500 Dorr Street, Toledo, Ohio 43615

Occupation                           Executive
Assistant                                            

SIGNED as a DEED by John
Goodey                                                         /s/ John Goodey  

In the presence of:‑

Signature of Witness           /s/ Dola
Oladipo                                  

Name of Witness Dola
Oladipo                                                       

Address of Witness             29-30 Cornhill, London EC3V 3NF

Occupation                           Executive and Team Assistant         

 

--------------------------------------------------------------------------------

  

SCHEDULE 1
Job Description

 

Title:      Executive Vice President and Chief Financial Officer

 

Report to: Chief Executive Officer

 

The Executive Vice President and Chief Financial Officer shall have the duties
and responsibilities appropriate for the principal financial officer of
Welltower, as shall be determined by the Board of Directors of Welltower and the
Chief Executive Officer of Welltower, with such additional duties and
responsibilities as the Board or the Chief Executive Officer may determine from
time to time.

 

 

 

--------------------------------------------------------------------------------